ACCEPTED
                                                                                               09-17-00465-CV
                                                                                    NINTH COURT OF APPEALS
                                                                                           BEAUMONT, TEXAS
                                                                                            3/23/2018 10:59 AM
                                                                                        CAROL ANNE HARLEY
                                                                                                        CLERK

                               CAUSE NO. 09-17 -00465-CV

                         IN THE COURT OF APPEALS FOR
                                                               FILED IN
                 THE NINTH DISTRICT OF TEXAS, BEAUMONT, TEXAS
                                                         9th COURT OF APPEALS
                                                                         BEAUMONT, TEXAS
                                                                      3/23/2018 10:59:20 AM
                                                                        CAROL ANNE HARLEY
                                     NIKKI K. FENNER                           Clerk
                                        Appellant

                                             vs.
                                  HUDSON & KEYSE, LLC
                                       Appellee



                        Original Appellate Proceeding from the
                  County Court at Law No. 1 of Jefferson County, Texas



                   APPELLANT'S SECOND OPPOSED MOTION FOR
                  EXTENSION OF TIME TO FILE BRIEF OF APPELLANT


       TO THE HONORABLE COURT OF APPEALS:

        COMES NOW APPELLANT, Nikki K. Fenner ("Appellant"), and files this Second

Oopposed Motion for Extension of Time to File Brief of Appellant.

                             Basis for Request for Extension

        1.      Appellant requests an extension of thirty (30) days to file her Brief, which

would extend Appellee's deadline to April 22, 2018.

       2.       The request for the extension is based on the fact that Appellant's counsel

has several upcoming trial settings and other deadlines and needs additional time to

complete Appellant's Brief. Therefore, the Appellant's counsel request an extension of

time to file its Brief.
                                          Prayer

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that th is Court grant

her extension of time to file her Brief for thirty (30) days from today's date, wh ich would

extend Appellant's deadline to April 22, 2018.

                                                 Respectfully submitted ,

                                                 SNIDER LAW FIRM, PLLC




                                                 ~
                                                 State Bar No. 24039185
                                                 3535 Calder, Suite 300
                                                 Beaumont, Texas 77706
                                                 409.924.9595- T/409.924.0808- F
                                                 wyatt@sniderlawfirm .com
                                                 ATTORNEY FOR APPELLANT,
                                                 NIKKI K. FENNER


                           CERTIFICATE OF CONFERENCE

        Counsel for Appellant has attempted to confer with counsel for Appellee in good
faith regarding the subject of this Motion on March 21, 2018, but have not received a
response. Therefore, it is assumed that Counsel for Appellee is opposed to this Motion.



                                                 ~
                              CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd day of March, 2018, a copy of the foregoing was
served on the parties via the ECF system .